Per Curiam.

Respondent, an attorney, is charged with professional misconduct. The Referee found, and respondent admitted at the hearing, that respondent, a former internal revenue agent, had committed the crimes of knowingly making three false statements in a matter within the jurisdiction of the Treasury Department of the United States. Respondent pleaded guilty to an information, filed in the United States District Court for the Southern District of New York, which charged him with the commission of the crimes, which are Federal felonies (U. S. Code, tit. 18, § 1001). No satisfactory extenuating circumstances were shown, and the record fully supports the Referee’s conclusion that respondent has no apparent desire to continue to be *523a lawyer. He appeared at the hearing only after considerable effort had been expended by the petitioner to secure his attendance.
Accordingly, respondent should be disbarred.
Botein, P. J., Breitel, Babin, M. M. Frank and Valente, JJ., concur.
Respondent disbarred.